Exhibit 99.4 Old Line Bancshares, Inc. & Subsidiary Pro Forma Consolidated Statement of Income Nine Months Ended September 30, 2008 Adjustments Interest revenue Loans, including fees $ 10,620,360 $ 10,620,360 U.S. Treasury securities 58,237 58,237 U.S. government agency securities 90,026 90,026 Mortgage backed securities(4 209,053 220,701 429,754 Municipal securities 72,694 72,694 Federal funds sold 257,079 257,079 Other 125,213 125,213 Total interest revenue 11,432,662 220,701 11,653,363 Interest expense Deposits 3,773,591 3,773,591 Borrowed funds 593,015 593,015 Total interest expense 4,366,606 - 4,366,606 Net interest income 7,066,056 220,701 7,286,757 Provision for loan losses 345,000 345,000 Net interest income after provision for loan losses 6,721,056 220,701 6,941,757 Non-interest revenue Service charges on deposit accounts 230,737 230,737 Earnings on bank owned life insurance 273,609 273,609 Income (loss) on investment in real estate LLC 5,904 5,904 Other fees and commissions 191,958 191,958 Total non-interest revenue 702,208 - 702,208 Non-interest expense Salaries 2,308,762 2,308,762 Employee benefits 723,965 723,965 Occupancy 837,438 837,438 Equipment 228,437 228,437 Data processing 193,042 193,042 Other operating 1,014,822 1,014,822 Total non-interest expense 5,306,466 - 5,306,466 Income before income taxes 2,116,798 220,701 2,337,499 Income taxes(5 741,748 87,056 828,804 Net income 1,375,050 133,645 1,508,695 Dividends and Accretion on Series A Preferred Stock(6 - 307,716 307,716 Net income available for common stockholders $ 1,375,050 $ (174,071 ) $ 1,200,979 Basic earnings per common share(7 $ 0.35 $ (0.05 ) $ 0.30 Diluted earnings per common share(8 $ 0.35 $ (0.05 ) $ 0.31
